No. 12091

             I N THE SUPREME COURT O THE STATE O MONTANA
                                    F           F




I n The M a t t e r of The E s t a t e Of:

GERTRUDE BROWN, Deceased.

HAZEL WAGY , MARILYN GRIFFITHS , ROGER BOULTER ,
DORSEY ENGMAN, DAVID C. BOULTER, and ROBERT W.
BOULTER, g r a n d n i e c e s and grandnephews of
GERTRUDE BROWN, Deceased,
                               P l a i n t i f f s and A p p e l l a n t s ,



GEORGE W. McKEAN, A d m i n i s t r a t o r of t h e E s t a t e
o f GERTRUDE BROWN, deceased, DARE B. BOULTER,
GEORGE W. BOULTER, and GRETTA G. HALLECK, nephews
and n i e c e s o f s a i d deceased, GERTRUDE BROlm, deceased.
                              Defendants and ~ e s ~ o n d h n t s .



Appeal from:          D i s t r i c t Court of t h e E i g h t e e n t h J u d i c i a l D i s t r i c t ,
                      Honorable V i c t o r H. F a l l , Judge p r e s i d i n g .

Counsel of Record:

         For A p p e l l a n t s :

                 George P. S a r s f i e l d argued, B u t t e , Montana.
                 Holland, Holland and Maxby, B u t t e , Montana.
                 D. L. Holland appeared, B u t t e , Montana.

         For Respondents:

                 B o l i n g e r and Wellcome, Bozeman, Montana.
                 G. Page Wellcome argued, Bozeman, Montana.



                                                  Submitted:         November 30, 1971

                                                   Decided :       2Mr.  Chief J u s t i c e James T . H a r r i s o n d e l i v e r e d t h e Opinion
of t h e Court.

             T h i s i s an a p p e a l from an o r d e r and d e c r e e d e t e r m i n i n g

h e i r s h i p e n t e r e d i n t h e e s t a t e o f G e r t r u d e Brown, d e c e a s e d , by

t h e d i s t r i c t c o u r t o f G a l l a t i n County.

             G e r t r u d e Brown d i e d i n t e s t a t e i n Bozeman, Montana on

J a n u a r y 1 0 , 1970, l e a v i n g an e s t a t e c o n s i s t i n g of r e a l and p e r -

s o n a l p r o p e r t y , and a t t h e t i m e of h e r d e a t h s h e l e f t no s u r v i -

v i n g husband, c h i l d r e n , m o t h e r , f a t h e r , b r o t h e r s o r sisters.

             The d e c e a s e d , however, had one s i s t e r who p r e d e c e a s e d

her.      T h i s s i s t e r had f i v e c h i l d r e n , t h r e e s u r v i v i n g and two

p r e d e c e a s i n g G e r t r u d e Brown.

             The c l a i m a n t s t o t h e e s t a t e c o n s i s t o f t h e s u r v i v i n g

n i e c e and nephews o f t h e d e c e d e n t , and t h e s u r v i v i n g c h i l d r e n

o f two d e c e a s e d nephews o f G e r t r u d e Brown.

             David C . B o u l t e r , a s an i n d i v i d u a l and a s a member o f

a class, t h e c h i l d r e n o f d e c e a s e d nephews and n i e c e s , f i l e d a

p e t i t i o n f o r d e t e r m i n a t i o n o f h e i r s h i p a l l e g i n g , among o t h e r

t h i n g s , t h a t h e and h i s class w e r e h e i r s o f t h e d e c e d e n t , and

a s such w e r e e n t i t l e d t o t h e i r s t a t u t o r y s h a r e i n t h e d i s t r i -

bution of t h e e s t a t e .

             The a p p e l l a n t f i l e d an a f f i d a v i t o f d i s q u a l i f i c a t i o n .

T h i s a f f i d a v i t was a c c e p t e d by t h e d i s t r i c t judge who had been

e a r l i e r c a l l e d i n t o p r e s i d e , and a n o t h e r d i s t r i c t judge was

then c a l l e d i n ,

             An a f f i d a v i t of d i s q u a l i f i c a t i o n , a l l e g i n g t h e s t a t u t o r y

g r o u n d s , w a s t i m e l y f i l e d a g a i n s t t h e new judge by t h e a p p e l l a n t .

The p u b l i c a d m i n i s t r a t o r of G a l l a t i n County, George W. McKealtin
his capacity as appointed administrator and on behalf of the

niece and nephews of the decedent, moved the court to strike

and quash the affidavit and also moved for judgment on the

pleadings.

        Thereafter the matter was heard by the district court

and subsequent to the argument by the parties the court granted

the public administrator's motion to strike and quash the affi-

davit of disqualification, and further granted the administra-

tor's motion for judgment on the pleadings ordering and decree-

ing that the sole heirs-at-law of Gertrude Brown, deceased, to

be the niece and nephews of the deceased who would take to the

exclusion of appellant and his class, the grandnieces and grand-

nephews of the decedent.

        This appeal alleges error in failure of the district

court judge to accept the affidavit of disqualification executed

by David C. Boulter, a grandnephew of the decedent, and as such

a member of a class who claimed, and still claims, to be an

heir-at-law, and errors in the district court's order and decree

naming the sole heirs-at-law of the estate of Gertrude Brown to

be Gretta G. Halleck, Dare B. Boulter and George Boulter, the

surviving niece and nephews of the deceased.

       Appellants   first assignment of error has merit.   Section

93-901, R.C.M. 1947 provides as follows:

       "Any justice, judge, or justice of the peace must
       not sit or act as such in any action or proceeding:



       "4. When either party makes and files an affi-
       davit as hereinafter provided, that he has reason
        to believe, and does believe, he cannot have a
        fair and impartial hearing or trial before a
        district judge by reason of the bias or preju-
        dice of such judge. Such affidavit may be made
        by any party to an action, motion, or proceeding,
        personally, or by his attorney or agent, and
        shall be filed with the clerk of the district
        court in which the same may be pending. * * * "

        The appellant, who had previously filed a petition for

determination of heirship and subsequently a timely affidavit

of disqualification, had met all the statutory requirements for

effecting this disqualification and the district court erred in

failing to honor the affidavit.

        The basis for granting respondents' motion to strike

and quash was the district court's conclusion of law that under

the provision of section 91-403, R.C.M.   1947, the niece and

nephews of the decedent were her sole heirs at law; and there-

fore the contesting parties were not proper parties.   This con-

clusion of the court was likewise erroneous.

        An examination of section 91-403, R.C.M.   1947, the law

of succession and distribution, reveals that the legislature has

constructed a comprehensive, natural and orderly scheme.    Section

91-403, R.C.M.   1947 states:

        "Succession to and distribution of estates.
        When any person having title to any estate not
        limited by marriage contract dies without
        disposing of the estate by will, it is succeeded
        to and must be distributed, unless otherwise
        expressly provided by the laws of Montana, sub-
        ject to the payment of his debts, in the follow-
        ing manner:

        "1. If the decedent leaves a surviving husband
        or wife, and only one (1) child, or the lawful
        issue of one (1) child in equal shares to the
        surviving husband, or wife and child, or issue
        of such child. If the decedent leaves a sur-
        viving husband or wife, and more than one (1)
        child living, or one (1) child living and the
l a w f u l i s s u e of one (1) o r more d e c e a s e d c h i l d -
r e n , o n e - t h i r d (1/3) t o t h e s u r v i v i n g husband
o r w i f e , and t h e r e m a i n d e r i n e q u a l s h a r e s t o
h i s c h i l d r e n , and t o t h e l a w f u l i s s u e of any
d e c e a s e d c h i l d , by r i g h t of r e p r e s e n t a t i o n ;
b u t i f t h e r e be no c h i l d o f t h e d e c e d e n t l i v i n g
a t h i s d e a t h , t h e remainder g o e s t o a l l h i s
l i n e a l d e s c e n d a n t s ; and i f a l l t h e d e s c e n d a n t s
a r e i n t h e same d e g r e e o f k i n d r e d t o t h e d e c e d e n t ,
they s h a r e e q u a l l y , otherwise they t a k e accord-
i n g t o t h e r i g h t of representation.                   If the
d e c e d e n t l e a v e s no s u r v i v i n g hnsband o r w i f e ,
b u t l e a v e s i s s u e , t h e whole e s t a t e g o e s t o such
i s s u e ; and i f such i s s u e c o n s i s t s of more t h a n
one (1) c h i l d l i v i n g , o r one (1) c h i l d l i v i n g ,
and t h e l a w f u l i s s u e of one (1) o r more
deceased c h i l d r e n , then t h e estate goes i n e q u a l
shares t o the children living, o r t o the child
l i v i n g , and t h e i s s u e of t h e d e c e a s e d c h i l d o r
c h i l d r e n by r i g h t o f r e p r e s e n t a t i o n .

"2.     I f t h e d e c e d e n t l e a v e s no i s s u e , t h e whole
of t h e estate s h a l l go t o t h e s u r v i v i n g husband
o r w i f e . I f t h e d e c e d e n t l e a v e s no i s s u e , n o r
husband n o r w i f e , t h e e s t a t e must go t o t h e
f a t h e r and mother i n e q u a l s h a r e s , o r i f e i t h e r
be dead t h e n t o t h e o t h e r .

"3. I f t h e r e be n e i t h e r i s s u e , husband, w i f e ,
f a t h e r , nor mother, then i n e q u a l s h a r e s t o t h e
b r o t h e r s and sisters of t h e d e c e d e n t , and t o t h e
c h i l d r e n of any d e c e a s e d b r o t h e r o r s i s t e r , by
r i g h t of r e p r e s e n t a t i o n .

"4.       I f t h e d e c e d e n t l e a v e s n e i t h e r i s s u e , hus-
band, w i f e , f a t h e r , m o t h e r , b r o t h e r , n o r s i s t e r ,
t h e e s t a t e g o e s t o t h e n e x t of k i n , i n e q u a l
d e g r e e , e x c e p t i n g t h a t where t h e r e a r e two ( 2 )
o r more c o l l a t e r a l k i n d r e d , i n e q u a l d e g r e e , b u t
c l a i m i n g t h r o u g h d i f f e r e n t a n c e s t o r s , t h o s e who
claimed t h r o u g h t h e n e a r e s t a n c e s t o r s must b e
p r e f e r r e d t o t h o s e c l a i m i n g t h r o u g h an a n c e s t o r
more remote.

"5. I f t h e decedent l e a v e s s e v e r a l c h i l d r e n ,
o r one (1) c h i l d , and t h e i s s u e of one (1) o r
more c h i l d r e n , and any such s u r v i v i n g c h i l d d i e s
under a g e , and n o t h a v i n g been m a r r i e d , a l l t h e
e s t a t e t h a t came t o t h e d e c e a s e d c h i l d by i n h e r i -
t a n c e from such d e c e d e n t d e s c e n d s i n e q u a l s h a r e s
t o t h e o t h e r c h i l d r e n o f t h e same p a r e n t , and t o
t h e i s s u e of any such o t h e r c h i l d r e n who a r e
d e a d , by r i g h t of r e p r e s e n t a t i o n .
             "6.       I f , a t t h e d e a t h of such c h i l d , who d i e s
             under a g e , n o t h a v i n g been m a r r i e d , a l l t h e
             o t h e r c h i l d r e n of h i s p a r e n t s are a l s o d e a d , and
             any of them have l e f t i s s u e , t h e e s t a t e t h a t
             came t o s u c h c h i l d by i n h e r i t a n c e from h i s
             p a r e n t d e s c e n d s t o t h e i s s u e of a l l o t h e r c h i l d -
             r e n o f t h e same p a r e n t ; and i f a l l t h e i s s u e are
             i n t h e same d e g r e e o f k i n d r e d t o t h e c h i l d , t h e y
             s h a r e t h e estate e q u a l l y , otherwise they t a k e ac-
             c o r d i n g t o t h e r i g h t of r e p r e s e n t a t i o n .

             "7. I f t h e d e c e d e n t l e a v e s no husband, w i f e , o r
             kindred, t h e e s t a t e escheats t o t h e state."

             I t i s t h e i n t e r p r e t a t i o n o f t h e a p p l i c a t i o n and e f f e c t

o f s e c t i o n 3 which i s a t i s s u e h e r e .

             The a p p e l l a n t a r g u e s t h a t t h i s C o u r t ' s r u l i n g i n I n re

B r o n s o n ' s E s t a t e , 1 4 1 Mont. 548, 382 P.2d 818, w h e r e i n w e h e l d

t h a t when t h e i n t e s t a t e l e f t n e i t h e r i s s u e , w i f e , f a t h e r , mother,

b r o t h e r o r sister s u r v i v i n g him b u t l e f t n i e c e s and nephews

t h e y i n h e r i t e d p e r c a p i t a r a t h e r t h a n p e r s t i r p e s under s e c t i o n

4 of 91-403,           R.C.M.     1947, a s n e x t o f k i n r a t h e r t h a n as r e p r e s e n -

t a t i v e s o f t h e i r d e c e a s e d p a r e n t s u n d e r s e c t i o n 3.   This r u l i n g

i s n o t r e l e v a n t i n t h e i n s t a n t c a s e b e c a u s e i n Bronson a l l

c l a i m a n t s were of an e q u a l d e g r e e , t h a t i s , nephews and n i e c e s

of t h e d e c e d e n t , and t h e r i g h t s of grandnephews and g r a n d n i e c e s

were n o t a t i s s u e .

             The d o c t r i n e o f r e p r e s e n t a t i o n i s one of n e c e s s i t y and

i s o n l y r e s o r t e d t o when t h e n e x t o f k i n a r e i n u n e q u a l d e g r e e

t o p r e v e n t t h e e x c l u s i o n of t h o s e i n a more remote d e g r e e .            19

ALR2d 1 9 4 .       I n Bronson o u r h o l d i n g r e c o g n i z e d t h a t no n e c e s s i t y

e x i s t e d f o r t h e a p p l i c a t i o n of t h e d o c t r i n e .

             I t i s conceded by t h e a p p e l l a n t t h a t i f h e and members

o f h i s c l a s s are t o t a k e a t a l l it w i l l be under s e c t i o n 91-

4 0 3 ( 3 ) , R.C.M.     1947.
        Where the right of representation is applicable it

raises the corollary issue of the level of distribution to those

who take by representation.   We focus on this corollary issue

as we deem it essential to an understanding of the descent and

distribution provided for under section 3 of 91-403, R.C.M.   1947.

        The statute which defines the right of representation

is section 91-417, R.C.M.   1947, and reads:

        "Inheritance or succession 'by right of rep-
        resentation' takes place when the descendants
        of any deceased heir take the same share or
        right in the estate of another person that
        their parents would have taken if living.
        Posthumous children are considered as living
        at the death of their parents."

        Thus we see the statute provides for representation by

any descendant of a designated heir without designating the

level of distribution contemplated.

        "When all the heirs or distributees of an estate
        are his children or his parents--persons who
        are in the first degree of kinship to him--such
        persons clearly inherit in their own right, and
        not as representing other persons who would have
        taken had they survived the intestate. These
        heirs take per capita. Similarly, brothers and
        sisters, all being descendants of the same parent
        or parents, do not raise a question of per stirpes
        distribution; they take per capita. When other
        heirs of an intestate, such as grandchildren,
        great grandchildren, nephews and nieces or cousins,
        take per capita or per stirpes is a question so
        complex as to be not easily susceptible of general-
        ization. * * * " 23 Am Jur 2d, Descent and Distri-
        bution S 64.

        This problem was met head-on in Maud v. Catherwood, 67

C.A.2d 636, 155 P.2d 111, where all seven of a decedent's

children were predeceased at the time as of which the heirs

were to be determined and four left surviving descendants.    It

was held that one great grandchild, the sole descendant of one
c h i l d r e c e i v e d o n e - q u a r t e r o f t h e e s t a t e ; one g r a n d c h i l d , t h e

s o l e d e s c e n d a n t of a n o t h e r , r e c e i v e d o n e - q u a r t e r ; two grand-

c h i l d r e n , o n l y d e s c e n d a n t s o f a t h i r d c h i l d , r e c e i v e d one-eighth

e a c h ; and one g r a n d c h i l d and one g r e a t g r a n d c h i l d , t h e o n l y

d e s c e n d a n t s of a f o u r t h c h i l d , r e c e i v e d one-eighth e a c h , t h e

c h i l d r e n of t h e d e c e d e n t having been determined a s t h e l e v e l o f

d i s t r i b u t i o n by r e p r e s e n t a t i o n .

              The c o u r t i n r e a c h i n g i t s h o l d i n g p o i n t e d o u t t h a t "Death

and b i r t h i n v a r y i n g numbers may change t h e amount of t h e s h a r e

t o which a r e l a t i v e may succeed t o an e s t a t e .                   I n view o f t h e

p o s s i b i l i t y o f a seeming u n f a i r n e s s , under any r u l e t h e r e s h o u l d

b e less claim of i n j u s t i c e i f there i s followed t h e r e q u i r e m e n t

t h a t t h e r i g h t of i n h e r i t a n c e of a r e p r e s e n t a t i v e d e s c e n d a n t

s h o u l d be f i x e d by r e f e r e n c e t o t h e f i r s t g e n e r a t i o n common t o

each as t h e c r i t e r i o n t o d e t e r m i n e t h e d e g r e e o f r e l a t i o n s h i p

of t h e subsequent r e l a t i v e s i n t h e d e s c e n d i n g l i n e . "           Maud v.

Catherwood, s u p r a .

              Here we n o t e t h e a p p l i c a b l e s t a t u t e d o e s j u s t t h a t .           It

c l a s s i f i e s t h e common a n c e s t o r a s t h e b r o t h e r o r s i s t e r o f t h e

d e s c e n d a n t and t h e l e v e l o f d i s t r i b u t i o n by r e p r e s e n t a t i o n t o

be t h e c h i l d r e n of such deceased b r o t h e r and s i s t e r .                  Thus i n

t h i s case t h e d e s c e n d a n t s o f t h e deceased h e i r , t h e s i s t e r of

G e r t r u d e Brown, t a k e t h e s h a r e t h e i r p a r e n t would have t a k e n i f

living.         T h i s would b e a p e r c a p i t a s h a r e t o t h e c h i l d r e n of t h e

deceased sister and p e r s t i r p e s t o t h e c h i l d r e n of p r e d e c e a s e d

c h i l d r e n of t h e sister.
        The presiding district judge in this matter having

retired, the cause is reversed and remanded to the court of the

eighteenth judicial district for entry of an order and decree

consistent with this hol




  ~ s s o c i a uJustices